DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11329642. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7 and 19 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Scott et al. (US 20190149142).
As to claim 2, Scott et al.’s figure 9 shows a radio frequency (RF) field effect transistor (FET) switch stack comprising: a plurality of FETs (24A-24N) arranged in a stacked configuration; one or more first drain-source resistors (RDS), each first drain-source resistor coupled across drain-source terminals of a corresponding FET of the plurality of FETs; one or more drain-source bypass switches (70), each drain-source bypass switch coupled across corresponding one or more first drain-source resistors; wherein the one or more drain-source bypass switches are configured to bypassing the one or more first drain-source resistors when the plurality of FETs are transitioning from the stack ON state to the stack OFF state (figure 4, ¶0035). 
As to claim 3, figure 5 shows a switching control block (22, 40) configured to control the drain-source bypass switches. 
As to claim 4, figure 9 shows that RF FET switch stack is configured to receive a control voltage applied at an input terminal, the control voltage being configured to transition the RF FET switch stack from the stack OFF state to the stack ON state and vice versa. 
As to claim 5, figure 9 shows a gate bypass circuit (32, 70) coupling the input terminal to gate terminals of the FET transistors and gate resistors (RG and RC) between the gate bypass circuit and corresponding gate terminals of the FET transistors, the gate bypass circuit comprising: gate bypass switches arranged in a stacked configuration and coupling the input terminal to the gate terminals of the FET transistors; wherein the gate bypass switches are configured to be in a gate bypass switch OFF state when the RF FET switch stack is in the stack OFF state or in the stack ON state, and a gate bypass switch ON state when the RF FET switch stack is transitioning from the stack ON state to the stack OFF state, thereby bypassing the gate resistors (figure 4).4 
As to claim 6, figure 9 shows that the FET switch stack being coupled to an RF input at one end and to a reference voltage to another end (¶0003).
Claim 7 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons. 
As to claim 19, figure 9 shows that the drain-source bypass switches comprise N-MOSFETS or P-MOSFETS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 20190149142), hereinafter Scott 1, in view of Scott et al.’s (US 20170201245), hereinafter Scott 2.
As to claim 8, Scott 1’s figure 9 fails to show a series resistor connected to the bypass switch.  However, Scott 2’s figure 3 shows a similar circuit that comprises series resistor R2 coupled to the gate of bypass switch SRDS (¶0087).  Therefore, it would have been obvious to one having ordinary skill in the art to add series resistor to the gate(s) of Scott 1’s bypass switch for the purpose of protecting the transistor and achieving optimum desired speed.  Thus, the modified Scott 1’s figure shows that the switching control block comprises a series resistor (the added R2), and the control block is configured to: generate a first control signal to turn the drain-source bypass switches from the drain-source bypass switch OFF state to the drain-source bypass switch ON state when the FET transistors are transitioning from the stack ON state to the stack OFF state, and feed the first control signal to the drain-source bypass switches through the series resistor. 

Allowable Subject Matter
Claims 9-18 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842